Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of June 14, 2013 (the
“Effective Date”), between Jeff Barlow (the “Executive”) and Molina Healthcare,
Inc. (the “Employer”).

RECITALS

The Employer desires to establish its right to the services of the Executive in
the capacities described below, on the terms and conditions hereinafter set
forth, and the Executive is willing to accept such employment on such terms and
conditions. The parties hereto have previously entered into a Change in Control
Agreement dated as of September 18, 2012 (the “Change in Control Agreement”),
which shall continue in effect as modified hereby.

NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:

1. Employment. The Employer shall employ the Executive as its Senior Vice
President, General Counsel, and Secretary, and the Executive hereby accepts such
employment on the following terms and conditions. The Executive understands and
agrees that he or she is an at-will employee, and the Executive and the Employer
can, and shall have the right to, terminate the employment relationship at any
time for any or no reason, with or without notice, and with or without cause,
subject to the payment provisions contained in Paragraph 7 of this Agreement.
Nothing contained in this Agreement or any other agreement shall alter the
at-will relationship. In the event that the Executive ceases to be employed by
the Employer for any reason, the Executive shall tender his or her resignation
from all positions he or she holds with the Employer, effective on the date his
or her employment is terminated.

2. Duties. The Executive shall work for the Employer in a full-time capacity.
The Executive shall, during the term of this Agreement, have the duties,
responsibilities, powers, and authority customarily associated with the position
of Senior Vice President, General Counsel, and Secretary. The Executive shall
report to, and follow the direction of, the Chief Executive Officer of the
Employer. In addition to, or in lieu of, the foregoing, the Executive also shall
perform such other and unrelated services and duties as may be assigned to him
from time to time by the Employer. The Executive shall diligently, competently,
and faithfully perform all duties, and shall devote his or her entire business
time, energy, attention, and skill to the performance of duties for the Employer
or its affiliates and will use his or her best efforts to promote the interests
of the Employer. Notwithstanding the foregoing, the Executive shall be permitted
to (i) engage in charitable and community affairs, and (ii) make direct
investments of any character in any non-competing business or businesses and to
manage such investments (but not be involved in the day-to-day operations of any
such business); provided, in each case, and in the aggregate, that such
activities do not interfere with the performance of the Executive’s duties
hereunder.

3. Executive Loyalty. Except as otherwise permitted by Paragraph 2, the
Executive shall devote all of his or her time, attention, knowledge, and skill
solely and exclusively to the



--------------------------------------------------------------------------------

business and interests of the Employer, and the Employer shall be entitled to
all benefits and profits arising from or incident to any and all work, services,
and advice of the Executive. The Executive expressly agrees that during the term
of this Agreement, he or she shall not engage, directly or indirectly, as a
partner, officer, director, member, manager, stockholder, advisor, agent,
employee, or in any other form or capacity, in any other business similar to
that of the Employer.

4. Term of Employment. This Agreement shall become effective upon the Effective
Date and continue in effect until terminated in accordance with Paragraph 6.

5. Compensation.

A. The Employer shall pay the Executive an annual base salary of $425,000 (the
“Base Salary”), payable in substantially equal installments in accordance with
the Employer’s payroll policy from time to time in effect. The Executive’s
salary shall be subject to any payroll or other deductions as may be required to
be made pursuant to law, government order, or by agreement with, or consent of,
the Executive. The Compensation Committee of the Board of Directors of the
Employer (the “Board”) shall review at least annually the Executive’s Base
Salary for possible increase and may, in its sole discretion and in accordance
with applicable rules and regulations of the Securities and Exchange Commission
and the New York Stock Exchange, periodically adjust the Executive’s Base
Salary.

B. The Executive shall be eligible to earn annual performance and/or
discretionary bonuses as determined each year at the discretion of the
Compensation Committee of the Board. The Executive shall be entitled to
participate in all bonus or incentive plans applicable to the senior executives
of the Employer. Bonus compensation earned and payable pursuant hereto shall be
paid in the calendar year following the fiscal year for which the bonus is
earned, and in no event shall such payment be made later than December 31 of
such following calendar year.

C. The Executive shall be eligible, at the discretion of the Compensation
Committee of the Board, for grants of equity compensation pursuant to an equity
compensation agreement. Any equity compensation will be granted under and
subject to the terms and conditions of an equity compensation plan of the
Employer as then in effect.

D. During the term of this Agreement, the Employer shall include the Executive
in any 401(k), deferred compensation, savings plan, life insurance, disability
insurance, medical, dental or health insurance, paid time off, and other benefit
plans or programs maintained by the Employer for the benefit of its executives.
The Executive acknowledges and agrees that certain fringe benefits may be
subject to income tax withholding and reporting to the extent required by the
Internal Revenue Code of 1986, as amended (the “Code”).

E. The Employer shall reimburse the Executive for all reasonable and approved
business expenses, provided the Executive submits paid receipts or other
documentation acceptable to the Employer and as required by the Internal Revenue
Service to qualify as ordinary and necessary business expenses under the Code.

F. The Employer and the Executive each acknowledge that amounts paid under this
Paragraph 5 are subject to any policy on the recovery of compensation (i.e., a
so-called “clawback policy”), as may be adopted by the Employer, and as
thereafter amended from time to time, in order to comply with applicable law.

 

2



--------------------------------------------------------------------------------

6. Termination. The Executive’s services shall terminate upon the first to occur
of the following events:

A. Upon the Executive’s date of death or the date the Executive is given written
notice that he or she has been determined to be disabled by the Board. For
purposes of this Agreement, the Executive shall be deemed to be disabled if the
Executive, as a result of illness or incapacity, shall be unable to perform
substantially his or her required duties for a period of four (4) consecutive
months or for any aggregate period of six (6) months in any twelve (12) month
period.

B. On the date the Employer provides the Executive with written notice that he
or she is being terminated for “Cause.” For purposes of this Agreement, the
Executive shall be deemed terminated for “Cause” if the Employer terminates the
Executive after the Executive:

(1) shall be indicted or convicted of, or admitted, plea bargained, or entered a
plea of no contest or nolo contendere to, any felony or any other act involving
fraud, theft, misappropriation, dishonesty, or embezzlement;

(2) shall have committed intentional acts that materially impair the goodwill or
business of the Employer or cause material damage to its property, goodwill, or
business;

(3) shall have refused to, or willfully failed to, perform his or her material
duties hereunder; or

(4) shall have engaged in conduct that constitutes a breach of any fiduciary
duty or duty of loyalty owed to the Employer or its affiliates; or

(5) shall have violated any state or federal securities laws,

provided, however, that to the extent the event giving rise to Cause is
susceptible to cure, the Employer shall not terminate the Executive’s employment
hereunder unless the Executive has not, within thirty (30) days following
receipt of notice of termination from the Employer (which notice shall set forth
in reasonable detail the specific conduct of the Executive that constitutes
Cause and the specific provisions of this Agreement on which the Employer
relies) taken all reasonable steps to cure such event giving rise to Cause.

Any voluntary termination by the Executive in anticipation of a termination for
Cause under this subparagraph B, or a separation for other than Cause at a time
when grounds for termination for Cause exist, shall be deemed a termination for
Cause.

 

3



--------------------------------------------------------------------------------

C. On the date the Employer terminates the Executive’s employment for any
reason, other than a reason otherwise set forth in this Paragraph 6.

D. On the date the Executive terminates his or her employment for “Good Reason.”
For purposes of this Agreement, “Good Reason” means:

(1) the assignment to the Executive of any duties materially inconsistent in any
respect with Paragraph 2 of this Agreement, or any other action by the Employer
that results in a material diminution in the Executive’s authority, duties or
responsibilities;

(2) any material diminution in the Executive’s Base Salary or bonus opportunity;

(3) any material change in the geographic location of the Executive’s principal
place of employment; or

(4) any material breach of this Agreement by the Employer.

A termination of employment by the Executive for Good Reason shall be
effectuated by giving the Employer written notice (“Notice of Termination for
Good Reason”) of the termination within thirty (30) days of the event
constituting Good Reason setting forth in reasonable detail the specific conduct
of the Employer that constitutes Good Reason and the specific provisions of this
Agreement on which the Executive relies. A termination of employment by the
Executive for Good Reason shall be effective on the thirtieth (30th) day
following the date when the Notice of Termination for Good Reason is given,
unless the Employer cures the condition or event constituting Good Reason within
thirty (30) days following receipt of the Executive’s Notice of Termination for
Good Reason.

E. On the date the Executive resigns for any reason other than a reason set
forth in this Paragraph 6, provided that the Executive shall give the Employer
thirty (30) days written notice prior to such date of his or her intention to so
resign and provided further, that notwithstanding such notice period, the
Employer may elect to terminate the Executive’s employment at any time prior to
the expiration of such notice period, so long as Employer pays the Executive
that which would otherwise be due for the notice period.

7. Compensation Upon Termination.

A. If the Executive’s services are terminated for any reason, the Executive
shall be entitled to his or her salary through his or her final date of active
employment plus any accrued but unused vacation pay. The Executive also shall be
entitled to any benefits mandated under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) or required under the terms of any death,
insurance, or retirement plan, program, or agreement provided by the Employer
and to which the Executive is a party or in which the Executive is a
participant, including, but not limited to, any short-term or long-term
disability plan or program, if applicable.

 

4



--------------------------------------------------------------------------------

B. If the Executive’s services are terminated pursuant to Paragraph 6C or 6D
other than within twelve (12) months years following a Change in Control Event
(as defined in Paragraph 7C below), and the Executive complies with the release
requirements set forth in Paragraph 7E, the Executive shall be entitled to
receive, in addition to the payments and benefits set forth in Paragraph 7A, the
following payments and benefits: (1) an amount equal to one hundred percent
(100%) of the Executive’s Base Salary then in effect as of the date of his or
her termination of employment; (2) a pro rata portion of the Termination Bonus
for the year in which the Executive’s employment is terminated, based on the
number of entire months of such year that have elapsed through the date of the
Executive’s termination of employment as a fraction of twelve (12); (3) a cash
payment of $50,000 for health and welfare benefits; and (4) notwithstanding any
provision in the applicable award agreement(s) to the contrary, any non-vested
restricted shares awarded pursuant to Paragraph 5C of this Agreement, which
shares would otherwise have vested based solely upon the lapse of time, shall
immediately vest on the Executive’s last day of employment, and any non-vested
restricted shares awarded pursuant to Paragraph 5C of this Agreement, the
restrictions on which shares would lapse based upon the failure to satisfy, as
of the Executive’s last day of employment, the relevant performance conditions
associated with such shares, shall be forfeited. The term “Termination Bonus”
shall mean an amount equal to one hundred percent (100%) of the Executive’s Base
Salary then in effect.

C. If the Executive’s services are terminated pursuant to Paragraph 6C or 6D
within twelve (12) months following a Change in Control Event, and the Executive
complies with the release requirements in Paragraph 7E, the Executive shall be
entitled to receive all of the payments and benefits set forth in Section 2 of
the Change in Control Agreement. For purposes of this Agreement, “Change in
Control Event” shall have the meaning of Change in Control as defined in
Section 1(b) of the Change in Control Agreement. The definitions of “Cause,”
“Disability” and “Good Reason” set forth in Paragraph 6 of this Agreement shall
control the Executive’s eligibility for severance under Section 2 of the Change
in Control Agreement.

D. The Executive shall have no duty to mitigate damages and none of the payments
provided in this Paragraph 7 shall be reduced by any amounts earned or received
by the Executive from a third party at any time. Notwithstanding anything to the
contrary in Paragraph 7C if, in connection with a Change in Control Event, the
Executive voluntarily enters a new written employment agreement with the
Employer or the successor entity, the Executive will no longer be entitled to
the payments and benefits under Paragraph 7C.

E. The Executive shall be entitled to the payments set forth in Paragraphs 7B or
7C above, if and as applicable, provided he or she signs the Form of Release of
Claims and Covenant Not To Sue attached as Exhibit A to the Change in Control
Agreement. The Executive must sign and tender the release as described above not
later than sixty (60) days following the Executive’s last day of employment, or
such earlier date as required by the Employer, and if the Executive fails or
refuses to do so, the Executive shall forfeit the right to such termination

 

5



--------------------------------------------------------------------------------

compensation as would otherwise be due and payable. If the severance payments
are otherwise subject to Section 409A of the Code, subject to Paragraph 15, they
shall be paid on the first pay period following the date that is sixty (60) days
after the Executive’s employment terminates. If the payments are not otherwise
subject to Section 409A of the Code, they shall be paid on the first pay period
after the release becomes effective.

8. Confidentiality. The Executive will not at any time (whether during or after
his or her employment with the Employer), unless compelled by lawful process,
disclose or use for his or her own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Employer and any of its subsidiaries or affiliates, any trade secrets, or other
confidential data or information relating to customers, development programs,
costs, marketing, trading, investment, sales activities, promotion, credit and
financial data, financing methods, or plans of the Employer or of any subsidiary
or affiliate of the Employer (collectively, “Confidential Information”);
provided that the foregoing shall not apply to information which is not unique
to the Employer or which is generally known to the industry or the public other
than as a result of the Executive’s breach of this covenant. The Executive
agrees that upon termination of his or her employment with the Employer for any
reason, he or she will return to the Employer immediately all memoranda, books,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, in any way relating to the business of the Employer and its
affiliates, except that he or she may retain personal notes, notebooks and
diaries that do not contain confidential information of the type described in
the preceding sentence. The Executive further agrees that he or she will not
retain or use for his or her account at any time any trade names, trademark or
other proprietary business designation used or owned in connection with the
business of the Employer or its affiliates.

9. Non-Solicitation and Non-Disparagement

A. Non-Solicitation (Employees). During the Executive’s employment with the
Employer and for twelve (12) months after the Executive’s date of termination,
the Executive shall not, directly or indirectly, either as an individual or as
an employee, agent, consultant, advisor, independent contractor, general
partner, officer, director, stockholder, investor, lender, or in any other
capacity whatsoever, of any person, firm, corporation, or partnership, induce or
attempt to induce, or hire, any person, who at the time of such inducement or
hire is an employee of the Employer (or who was, within the six (6) months prior
to such inducement or hire, an employee) to perform work or service for any
other person or entity other than the Employer.

B. Non-Solicitation (Customers). During the Executive’s employment with the
Employer and for twelve (12) months after the Executive’s date of termination,
the Executive shall not, directly or indirectly: (i) contact or solicit, or
direct any person, firm, corporation, association or other entity to contact or
solicit, any of the Employer’s customers for the purpose of providing any
products and/or services that are the same as or similar to the products and
services provided by the Employer to its customers during the term of the
Executive’s employment; or (ii) divert or attempt to divert, for his or her
direct or indirect benefit, or for the benefit of any other person, firm,
corporation, association or other entity, the business of any customer of the
Employer; or (iii) influence or attempt to influence any customer of the

 

6



--------------------------------------------------------------------------------

Employer to transfer its business to the Executive or any person, firm,
corporation, association or other entity; or (iv) in any other manner knowingly
interfere with, disrupt or attempt to disrupt the relationship of the Employer
with any of its customers, and in each of (i) through (iv) if such activities
post termination of employment involve the use of trade secrets or other
Confidential Information, as defined in Paragraph 8, of the Employer. In
addition, the Executive will not disclose the identity of any such customers to
any person, firm, corporation, association, or other entity for any reason or
purpose whatsoever.

C. Nondisparagement. The Executive agrees that he or she will not disparage the
Employer or its directors, officers, employees, affiliates, subsidiaries,
predecessors, successors or assigns in any written or oral communications to any
third party. The Executive further agrees that he or she will not direct anyone
to make any disparaging oral or written remarks to any third parties.

D. Inventions. The Executive recognizes and agrees that all ideas, inventions,
patents, copyrights, copyright designs, trade secrets, trademarks, processes,
discoveries, enhancements, software, source code, catalogues, prints, business
applications, plans, writings, and other developments or improvements and all
other intellectual property and proprietary rights and any derivative work based
thereon (the “Inventions”) made, conceived, or completed by the Executive, alone
or with others, during the term of his or her employment, whether or not during
working hours, that are within the scope of the Employer’s business operations
or that relate to any of the Employer’s work or projects (including any and all
inventions based wholly or in part upon ideas conceived during the Executive’s
employment with the Employer), are the sole and exclusive property of the
Employer. The Executive further agrees that (1) he or she will promptly disclose
all Inventions to the Employer and hereby assigns to the Employer all present
and future rights he or she has or may have in those Inventions, including
without limitation those relating to patent, copyright, trademark or trade
secrets; and (2) all of the Inventions eligible under the copyright laws are
“work made for hire.” At the request of the Employer, the Executive will do all
things deemed by the Employer to be reasonably necessary to perfect title to the
Inventions in the Employer and to assist in obtaining for the Employer such
patents, copyrights or other protection as may be provided under law and desired
by the Employer, including but not limited to executing and signing any and all
relevant applications, assignments or other instruments. The Executive hereby
irrevocably designates and appoints the Employer and its duly authorized
officers and agents as the Executive’s agents and attorneys-in-fact to act for
and on the Executive’s behalf and instead of the Executive, to execute and file
any documents and to do all other lawfully permitted acts to further the above
purposes with the same legal force and effect as if executed by the Executive,
and the Executive acknowledges that this designation and appointment constitutes
an irrevocable power of attorney and is coupled with an interest.
Notwithstanding the foregoing, pursuant to Sections 2870 and 2872 of the
California Labor Code, the Employer hereby notifies the Executive that the
provisions of this Paragraph 9D shall not apply to any Inventions for which no
equipment, supplies, facility or trade secret information of the Employer was
used and which were developed entirely on the Executive’s own time, unless
(1) the Invention relates (i) to the business of the Employer, or (ii) to actual
or demonstrably anticipated research or development of the Employer, or (2) the
Invention results from any work performed by the Executive for the Employer. A
copy of Code Sections 2870 and 2872 will be made available to the Executive upon
his or her request.

 

7



--------------------------------------------------------------------------------

10. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed delivered and effective upon the earliest of (a) personal
delivery, (b) electronic confirmation of a facsimile transmission received in
its entirety at the applicable facsimile number indicated below with a
confirmatory copy sent for overnight delivery the next business day by
recognized overnight commercial courier service (such as Federal Express), with
all charges prepaid or charged to the sender’s account, to the applicable
address set forth below or (c) delivery by recognized overnight courier service,
with all charges prepaid or charged to the sender’s account, to the applicable
address set forth below or at such other address as shall be specified in
writing in accordance with this Paragraph:

If to the Executive, to:

Jeff Barlow

3731 El Ricon Way

Sacramento, CA 95864-2918

If to Employer, to:

Molina Healthcare, Inc.

Attention: Chief Executive Officer

200 Oceangate, Suite 100

Long Beach, CA 90802

Facsimile No: 562-951-1505

11. Waiver of Breach. A waiver by the Employer of a breach of any provision of
this Agreement by the Executive shall not operate or be construed as a waiver or
estoppel of any subsequent breach by the Executive. No waiver shall be valid
unless in writing and signed by an authorized officer of the Employer.

12. Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that, in
the event of a merger, consolidation, or transfer or sale of all or
substantially all of the assets of the Employer with or to any other
individual(s) or entity, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of the Employer hereunder.

13. Entire Agreement. This Agreement sets forth the entire and final agreement
and understanding of the parties and contain all of the agreements made between
the parties with respect to the subject matter hereof. This Agreement supersedes
any and all other agreements, either oral or in writing, between the parties
hereto, with respect to the subject matter hereof; provided, however, that the
Change in Control Agreement shall remain in effect as modified hereby. No change
or modification of this Agreement shall be valid unless in writing and signed by
the Employer and the Executive.

 

8



--------------------------------------------------------------------------------

14. Severability. If any provision of this Agreement shall be found invalid or
unenforceable for any reason, in whole or in part, then such provision shall be
deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified, restricted, or
reformulated or as if such provision had not been originally incorporated
herein, as the case may be. The parties further agree to seek a lawful
substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify those restrictions in this Agreement that, once
modified, will result in an agreement that is enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.

15. Section 409A.

A. The Employer and the Executive intend that the payments and benefits provided
for in this Agreement either be exempt from Section 409A of the Code, or be
provided in a manner that complies with Section 409A of the Code, and any
ambiguity herein shall be interpreted so as to be consistent with the intent of
this Paragraph 15. In no event whatsoever shall the Employer be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Section 409A. Notwithstanding
anything contained herein to the contrary, all payments and benefits under
Paragraph 7 of this Agreement shall be paid or provided only at the time of a
termination of the Executive’s employment that constitutes a “separation from
service” from the Employer within the meaning of Section 409A of the Code and
the regulations and guidance promulgated thereunder (determined after applying
the presumptions set forth in Treas. Reg. Section 1.409A-1(h)(1)). Further, if
at the time of the Executive’s termination of employment with the Employer, the
Executive is a “specified employee” as defined in Section 409A of the Code as
determined by the Employer in accordance with Section 409A of the Code, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Employer will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in payments or benefits ultimately
paid or provided to the Executive) until the date that is at least six
(6) months following the Executive’s termination of employment with the Employer
(or the earliest date permitted under Section 409A of the Code), whereupon the
Employer will pay the Executive a lump-sum amount equal to the cumulative
amounts that would have otherwise been previously paid to the Executive under
this Agreement during the period in which such payments or benefits were
deferred.

B. Notwithstanding anything to the contrary in this Agreement, in-kind benefits
and reimbursements provided under this Agreement during any calendar year shall
not

 

9



--------------------------------------------------------------------------------

affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Executive and, if timely submitted, reimbursement payments shall be promptly
made to the Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This subparagraph B shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to the Executive.

C. In the event that following the date hereof the Employer or the Executive
reasonably determines that any compensation or benefits payable under this
Agreement may be subject to Section 409A of the Code, the Employer and the
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (y) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.

16. Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.

17. Recitals. The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.

18. Arbitration. Any controversy, claim or dispute between the parties relating
to the Executive’s employment or termination of employment, whether or not the
controversy, claim or dispute arises under this Agreement, shall be resolved by
arbitration in accordance with the Employment Arbitration Rules and Mediation
Procedures (“Rules”) of the American Arbitration Association through a single
arbitrator in Los Angeles County, California selected in accordance with the
Rules (provided, however, that any controversy or claim arising under
Paragraphs 8 or 9 will be resolved, at the election of the Employer, either
(i) under this Paragraph 18 or (ii) in accordance with Paragraph 19). The
decision of the arbitrator shall be rendered within thirty (30) days of the
close of the arbitration hearing and shall include written findings of fact and
conclusions of law reflecting the appropriate substantive law. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof in the State of California. In reaching his or her decision, the
arbitrator shall have no authority (a) to authorize or require the parties to
engage in discovery (provided, however, that the arbitrator may schedule the
time by which the parties must exchange copies of the exhibits that, and the
names of the witnesses whom, the parties intend to present at the hearing),
(b) to change or modify any provision of this Agreement, (c) to base any part of
his or her decision on public policy arguments or the common law principle of
constructive termination, or (d) to award punitive

 

10



--------------------------------------------------------------------------------

damages or any other damages not measured by the prevailing party’s actual
damages and may not make any ruling, finding or award that does not conform to
this Agreement. Each party shall bear all of his, her or its own legal fees,
costs and expenses of arbitration and one-half ( 1/2) of the costs of the
arbitrator.

19. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, without reference to its
conflict of law provisions. Furthermore, as to Paragraphs 8 or 9, the Executive
agrees and consents to submit to personal jurisdiction in the state of
California in any state or federal court of competent subject matter
jurisdiction situated in Los Angeles County, California. The Executive further
agrees that the sole and exclusive venue for any suit arising out of, or seeking
to enforce, the terms of Paragraphs 8 or 9 of this Agreement shall be in a state
or federal court of competent subject matter jurisdiction situated in Los
Angeles County, California, unless the Employer elects arbitration in accordance
with Paragraph 18. In addition, the Executive waives any right to challenge in
another court any judgment entered by such Los Angeles County court or to assert
that any action instituted by the Employer in any such court is in the improper
venue or should be transferred to a more convenient forum. Further, the
Executive waives any right he or she may otherwise have to a trial by jury in
any action to enforce the terms of this Agreement.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have set their signatures on the date first
written above.

 

MOLINA HEALTHCARE, INC.     EXECUTIVE:

/s/ Joseph M. Molina

   

/s/ Jeff Barlow

By:   Joseph M. Molina, M.D.     Jeff Barlow Its:   Chief Executive Officer    

Signature Page to Barlow Employment Agreement